                           Case 1:21-sc-00657-RMM Document 3 Filed 03/01/21 Page 1 of 2


AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means
                                                                                         o   Original               o Duplicate        Original


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                    District of Columbia
               In the Matter of the Search of
           (Briefly describe the property to be searched                        )
            or identify the person by name and address)                         )
  INTHE MATTEROF THE SEARCH OF INFORMATION                                      )      Case No. 21-sc-657
 ASSOCIATED WITH ONE FACEBOOK, INC. ACCOUNT                                     )
PURSUANT TO 18 U.S.C. § 2703 FOR INVESTIGATIONOF                                )
        VIOLATIONOF 18 U.S.C. § 1512(c)(2)
                                                                                )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:        Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the          Northern            District of               California
(identify the person or describe the property to be searched and give its location):
  a Facebook, Inc. account identified by User Name: "Derek Jancart," User 10: 100000415172654, and which is stored at
  premises owned, maintained, controlled, or operated by Facebook, Inc., a company that accepts service of legal process at
  1601 WillowRoad, Menlo Park, California. (See Attachment A)



          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  violations of 18 U.S.C. § 1512(c)(2) (obstruction of Congress); 111 (assaulting a federal agent); 231 (civildisorders), 371
  (conspiracy); 372 (conspiracy to impede or injure officer); 930 (possession of firearms and dangerous weapons in federal
  facilities); 641 (theft of government property); 1361 (destruction of government property); 2101 (interstate travel to participate in
  riot); 1752(a)(1) and (2) (unlawful entry on restricted buildings or grounds); and 40 U.S.C. § 5104(e)(2) (violent entry, disorderly
  conduct, and other offenses on capitol grounds) (See Attachment B)


           YOU ARE COMMANDED to execute this warrant on or before                    March 11, 2021         (not to exceed 14 days)
       o   in the daytime 6:00 a.m. to 10:00 p.m. V'f at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to           Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                        (United States Magistrate Judge)

     o Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     o for __ days (not to exceed 30) 0 until, the facts justifying, the later specific date of
                                                                                                                         Robin M. Meriweather
                                                                                                                         2021.02.25 11:47:22 -05'00'
 Date and time issued:          02/25/2021
                                                                                                                Judge's signature

 City and state:      Washington, D.C.
                          ~~~-----------
                                                                                             Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                              Printed name and title
                          Case 1:21-sc-00657-RMM Document 3 Filed 03/01/21 Page 2 of 2

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (page 2)


                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sc-657
Inventory made in the presence of :
                AI:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      d /;  iza2- (
              7 7
                                                                                                  Printed name and title
